                                                                        Case 2:17-cv-00421-NVW Document 122 Filed 12/10/18 Page 1 of 3



                                                                  1   Steven D. Jerome (#018420)
                                                                      David E. Rogers (#019274)
                                                                  2   David G. Barker (#024657)
                                                                      Jacob C. Jones (#029971)
                                                                  3   SNELL & WILMER L.L.P.
                                                                      One Arizona Center
                                                                  4   400 E. Van Buren, Suite 1900
                                                                      Phoenix, Arizona 85004-2202
                                                                  5   Telephone: 602.382.6000
                                                                      Facsimile: 602.382.6070
                                                                  6   E-Mail: sjerome@swlaw.com
                                                                              drogers@swlaw.com
                                                                  7           dbarker@swlaw.com
                                                                              jcjones@swlaw.com
                                                                  8
                                                                      Attorneys for Defendant
                                                                  9   Mitel Networks Corporation
                                                                 10
                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                 11
                                                                                                       FOR THE DISTRICT OF ARIZONA
             One Ariz ona Center, 400 E. Van Buren, Suite 1900




                                                                 12
                                                                      Colocation America, Corp.,
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                 13                                                    Case No. CV-17-00421-PHX-NVW
                                                                                       Plaintiff,
                              LAW OFFICES


                               602.382 .6000




                                                                 14
                                    L.L.P.




                                                                               v.
                                                                 15                                                    NOTICE OF WITHDRAWAL OF
                                                                      Mitel Networks Corporation,                      APPLICATION FOR WRIT OF
                                                                 16                                                    GARNISHMENT (NON-EARNINGS)
                                                                                       Defendant.                      (A.R.S. §§ 12-1572 through -1597)
                                                                 17
                                                                                                                       Honorable Neil V. Wake
                                                                 18
                                                                 19   Mitel Networks Corporation,
                                                                 20                    Counterclaimant,
                                                                 21          v.
                                                                      Colocation America, Inc.; Corey Allen
                                                                 22   Kotler and Mojgan Tabibnia, husband and
                                                                      wife,
                                                                 23
                                                                                       Counterdefendants.
                                                                 24
                                                                 25   Wells Fargo Bank, N.A.
                                                                      c/o Corporation Service Company
                                                                 26   8825 N. 23rd Ave., Ste. 100
                                                                      Phoenix, Arizona 85021
                                                                 27
                                                                                       Garnishee.
                                                                 28

                                                                      4828-2208-4482
                                                                        Case 2:17-cv-00421-NVW Document 122 Filed 12/10/18 Page 2 of 3



                                                                  1       Defendant / Counterclaimant Mitel Networks Corporation (“Mitel”) gives notice that it
                                                                  2   hereby withdraws its “Application for Writ of Garnishment (Non-Earnings) (A.R.S. §§
                                                                  3   12-1572 through -1597)” filed with this Court on December 4, 2018.
                                                                  4
                                                                               DATED this 10th day of December, 2018.
                                                                  5
                                                                                                                        SNELL & WILMER L.L.P.
                                                                  6
                                                                  7
                                                                                                                   By: s/ Steven D. Jerome
                                                                  8                                                   Steven D. Jerome (#018420)
                                                                                                                      David E. Rogers (#19274)
                                                                  9                                                   David G. Barker (#024657)
                                                                                                                      Jacob C. Jones (#029971)
                                                                 10                                                   One Arizona Center
                                                                                                                      400 E. Van Buren, Suite 1900
                                                                 11                                                   Phoenix, Arizona 85004-2202
                                                                                                                      Telephone: 602.382.6000
             One Ariz ona Center, 400 E. Van Buren, Suite 1900




                                                                 12                                                   Facsimile: 602.382.6070
Snell & Wilmer




                                                                                                                        Attorneys for Defendant
                       Phoenix , Arizona 85004-2 202




                                                                 13
                                                                                                                        Mitel Networks Corporation
                              LAW OFFICES


                               602.382 .6000




                                                                 14
                                    L.L.P.




                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                      4828-2208-4482
                                                                                                                -2-
                                                                        Case 2:17-cv-00421-NVW Document 122 Filed 12/10/18 Page 3 of 3



                                                                  1                                       Certificate of Service
                                                                  2            I hereby certify that on December 10, 2018, I electronically transmitted the
                                                                  3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
                                                                  4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record to:
                                                                  5   Teresa H. Foster
                                                                      Brier Irish Hubbard & Erhart, P.L.C.
                                                                  6
                                                                      6245 North 24th Parkway, Suite 100
                                                                  7   Phoenix, Arizona 85016
                                                                      tfoster@bihlaw.com
                                                                  8   Attorney for Plaintiff

                                                                  9   Paul Stephen Sigelman
                                                                      Sigelman Law Corporation
                                                                 10   433 N Camden Dr., Suite 970
                                                                 11   Beverly Hills, CA 90210
                                                                      paul@sigelmanlaw.com
             One Ariz ona Center, 400 E. Van Buren, Suite 1900




                                                                 12   Attorneys for Plaintiff
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                 13
                                                                      s/ Tamara Apodaca
                              LAW OFFICES


                               602.382 .6000




                                                                 14
                                    L.L.P.




                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                      4828-2208-4482
                                                                                                                   -3-
